RUDKIN, District Judge.
[1] This is a petition to revise an order of the District Court setting aside certain exempt property to a bankrupt. The question presented by the petition is one of law only, namely, the proper construction of- subdivision 4 of section 563, Rem. & Bal. Code of Washington, which exempts:
“To each householder, two cows, with their calves, five swine, two stands of bees, thirty-six domestic fowls, and provisions and fuel for the comfortable maintenance of such householder and family for six months, also feed for such animals for six months: Provided, that in case such householder shall not possess or shall not desire to retain the animals above named, he may select from his property and retain other property not to exceed two hundred and fifty dollars, coin, in value.”
The particular question presented under this statute is: May a householder select merchandise from his stock in trade, not exceeding $250, coin, in value, where he does not possess , or does not desire to retain the animals there enumerated ? The following state and federal cases are cited in support of the claim that he may not: Carter v. Davis, 6 Wash. 327, 33 Pac. 833; United States Fidelity, etc., Co. v. Hollenshead, 51 Wash. 326, 98 Pac. 749; In re Gerber, 186 Fed. 693, 108 C. C. A. 511; In re Scheier (D. C.) 188 Fed. 745 ; Creditors’ Collection Ass’n v. Bisbee, 80 Wash. 358, 141 Pac. 886.
There seems to have been some misapprehension in later cases in the state court, as well as in the federal courts, as to what was actually determined in the case of Carter v. Davis. The principal question there decided was that the property of a debtor who leaves the state with intent to defraud his creditors is not exempt from - execution or attachment under the express provisions of the state statute. Section 57, Rem. & Bal. Code. In the course of the opinion, however, the court used the following language with reference to subdivision 3 of . the section now under consideration:
“The claim to this $250, in the hands of the sheriff, is manifestly unfounded in law. The section of the statute referred to authorizes the selection of ‘other household goods, utensils and furniture,’ and prescribes the method and by whom such property may be selected, but confers no right to retain or select other property of a different character, in lieu of that authorized to be selected and retained.”
" A mere reference to subdivision 3 will show why the claim to the $250 was manifestly unfounded in law, and why other property could not be selected in lieu of the household goods, utensils, and furniture. Subdivision 3 exempts:
“To each householder, one bed and bedding, and one additional bed and bedding for each additional member of the family, and other household goods and utensils and furniture not exceeding five hundred dollars, coin, in value.”
It will thus be observed that subdivision 3 exempts specific property only, and allows no exemptions in lieu thereof, in case the householder does not possess or does not desire to retain the beds and bedding, household goods, utensils, and furniture. It is manifest, therefore, that the householder could not select other property, like or unlike, in lieu of the household goods, utensils and furniture, and that is what the court meant, and all it meant, when it said the house*867holder had no right to retain or select other property of a different character.
The same misapprehension has arisen over the decision in Re Scheier. The opinion in that case was written by the writer of this' opinion. The court there simply held that a partner could not claim exemptions out of partnership property, and that money could not be claimed in lieu of provisions and fuel and feed for animals under subdivision 4. The reason for that ruling is obvious. Subdivision 4 exempts provisions and fuel and feed For animals, but allows no exemptions in lieu thereof in property of like kind or of a different kind. In that respect the case is similar to Carter v. Davis.
The only point decided in United States Fidelity, etc., Co. v. Hollenshead was that the exemption claim came too late. .It is a significant fact, however, that while in that case the householder was claiming money in lieu of the animals enumerated in subdivision 4, there is not the slightest intimation in the opinion of the court, written by Mr. Justice Chadwick, that the claim was unfounded in law if timely made.
In In re Gerber this court held, as in the Hollenshead Case, that the claim to the personal property was not timely made under the Bankruptcy Act and the General Orders in Bankruptcy. The court, however, in the course of the opinion, quoted from Carter v. Davis, supra, and said:
“If, as the court there held, the right given by the Washington statute to select “other household goods, utensils and furniture,’ in cases provided for, was coni mod. to other property of the same kind, and conferred, no right to retain or select other property of a different character in lieu of that authorized to be selected and retained, it would seem to follow necessarily that the same construction must be given to like provisions contained in subdivision 4, § 563, Rem. & Bal. Code.”
[2] We have sufficiently shown that the question of what was like property or what was not like property was not involved in the Carter Case. The above statement was therefore somewhat inaccurate as to what was decided in the Carter Case; but it was nevertheless a correct statement of the law, as appears from the recent decision of the Supreme Court in Creditors’ Collection Ass’n v. Bisbee. In the latter-case it was held that a householder could not claim money or a debt due from the Northern Pacific Railway Company in lieu of the animals enumerated in subdivision 4. In the course of its opinion, and as a reason for its conclusion, the court said:
“The words ‘other property,’ appearing in the proviso of subdivision 4, can refer only to other property of a like nature to that spedflcully mentioned, under a well-known rule of statutory construction. To hold that money falls within the phrase ‘other property’ is to do violence to the rule of ejusdem generis” (citing Carter v. Davis, in re Gerber, In re Scheier, and other cases).
That decision is of course binding upon this court to the extent that money on hand, or money due the householder from a third person, cannot be selected in lieu of the animals enumerated in subdivision 4; but it still leaves open the question as to what is property of like nature and what is the meaning of the rule of ejusdem generis as applied to this statute. The petitioner contends that the householder *868may select any kind of animate property, because all the property enumerated in subdivision 4 happens to be of that class. This would no doubt be an easy solution of a rather difficult question; but we are far from convinced that the Legislature had in mind any such arbitrary or unreasonable classification as this. The exemption is granted, to householders generally, regardless of their occupation, vocation, of calling in life, and a householder is defined by section 565 as:
“(1) The husband and wife, or either; (2) every person who has residing with him or her, and under his or her care and maintenance, either — (a) his or her minor child, or the minor child of his or her deceased wife or husband; (b) a minor brother or sister, or the minor child of a deceased brother or sister ; (c) a father, mother, grandfather or grandmother; _(d) the father, mother, grandfather or grandmother of deceased husband or wife; (e) an unmarried sister, or any other of the relatives mentioned in this section who has attained the age of majority, and are unable to take care'of or support themselves.”
And notwithstanding the fact that the exemption is thus given in general terms and without qualification to all householders, it is safe to say that not one householder in ten can derive any benefit from the statute if construed as contended for by the petitioner. Nor does a proper application of the rule of ejusdem generis lead to any such conclusion. That rule is:
“That where special words are used, followed by words of more general import, the general words are to be limited to things of the same kind as are described by the special words, unless an intention may be found to extend their meaning.” 18 Cyc. 1381.
In this statute there is found a manifest intention on the part of the Legislature to extend the meaning of the special words, because the statute expressly provides that if:
“The householder shall not possess, or shall not desire to retain the animals ’ above named, he may select from Ms property and retain other property not to exceed two hundred and fifty dollars coin, in value.”
This provision shows very clearly that the Legislature did not intend to limit the rights of the householder by any procrustean rule, for what would it avail him to surrender specific animals if he was required to select other animals of like kind. Furthermore, the particular property enumerated in this statute is itself so diversified that any strict application of the rule of ejusdem generis would seem to be out of the question. What property can be said to be of like kind as cows and their calves, swine, bees, and domestic fowl? The petitioner would divide property into things animate and things inanimate, and asks us to hold that all animate property falls within the rule and all other property without; but we are satisfied that any such construction would do violence to the legislative intent. That body had in mind the unfortunate debtor rather than any particular kind or class of property. It is "of little moment to the creditor what kind of property is claimed as exempt, provided its value does not exceed the statutory limit, while some latitude in the choice or selection is indispensable to the debtor if he is to derive any benefit from the statute: First, to enable him to malee the selection from property which he may own; and, second, to select such property as will best contribute to the support and comfort of himself and family.
*869[3] We are satisfied this liberty of choice was contemplated by the Degislature. The rule of construction applicable to exemption statutes is the most liberal known to the law. As said in 18 Cyc. at page. 1380:
“By all but universal rule the statutes which create or give the right of exemption to a debtor are held subject .to the rule of liberal construction. Indeed, it would be more proper to say that they are generally subject to the most liberal construction which the courts can possibly give them, the courts taking the ground that, since the statutes have a beneficial object, their first duty is to see that this object is accomplished.”
Such is the rule adopted by the Supreme Court of the state of Washington in numerous cases: Mikkleson v. Parker, 3 Wash. T. 527, 19 Pac. 31; Dennis v. Kass & Co., 11 Wash. 353, 39 Pac. 656, 48 Am. St. Rep. 880; Puget Sound Dressed Beef & Packing Co. v. Jeffs, 11 Wash. 466, 39 Pac. 962, 27 L. R. A. 808, 48 Am. St. Rep. 885 , Becher v. Shaw, 44 Wash. 166, 87 Pac. 71, 120 Am. St. Rep. 982; Northern Pac. Loan & Trust Co. v. Bennett, 49 Wash. 34, 94 Pac. 664; State ex rel. McKee v. McNeill, 58 Wash. 47, 107 Pac. 1028, 137 Am. St. Rep. 1038.
Construing the statute thus liberally, we are satisfied that the ruling of the court below is well within the spirit and purpose of the law, and the judgment is therefore affirmed.